UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7655



JOHNNIE TASBY,

                                            Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                             Respondent - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-2030-CCB)


Submitted: February 19, 2004              Decided:   February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Johnnie Tasby, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Johnnie Tasby, a Texas state prisoner, seeks to appeal

the order of the district court denying his 28 U.S.C. § 2241 (2000)

petition without prejudice.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not    issue    absent    “a   substantial    showing   of       the   denial   of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2000).             We have

independently reviewed the record and conclude that Tasby has not

made the requisite showing.           See Miller-El v. Cockrell, 537 U.S.

322,    336     (2003).        Accordingly,    we   deny     a    certificate        of

appealability and dismiss the appeal.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid in the decisional process.



                                                                          DISMISSED




                                      - 2 -